Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “short edge” and the “long edge” lacks antecedent basis in the disclosure, edge is also not the common term for the feature being claimed, the claim is referencing the end faces of each roller.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1, line 29, “to small-diameter” should read - -to the small diameter- -.  
Claim 6, line 6, after “longitudinal direction” the phrase - -of the tapered roller- - should inserted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 1, the phrase “each of the wall surfaces in the pillar portion” is unclear and lacks antecedent basis (line 22 of the claim).  Wall surfaces are first referenced in relation to the pocket and defines mutually opposing wall surfaces of adjacent pairs of pillars, this would only be explicitly setting forth one wall of each pillar while the claim is stating each of the wall surfaces in the pillar portion which would be more than one wall per pillar which does not have antecedent basis in the claim.  What applicant is attempting to state is that each wall of the adjacent pillar portions that form the pocket has, on a small-diameter end portion and on a diametrically inner side of the wall a fall out prevention tab.  In other words there are two walls attempted to be referenced, one on each pillar that makes a respective pocket then the claim is attempting to provide a fall out prevention tab on these surfaces, with the tab being located on the small diameter end portion of the pillar and on a diametrically inner portion of the wall surface, the claim should be amend to reflect this, the order in which the parts are explained above can be followed but it is not a recommendation of the explicit language that should be used.
Claim 1 then goes on to state “the wall surface has two sides that are the diametrically inner surface side, which faces inward, and a diametrically outer surface 
Claim 1 lines 28-30 is also unclear.  The recitation first states that “the wall surface” which again is referencing a singular wall and it is unclear which of the walls this actually is, see above.  The recitation then states “segmented by two end portions” but it is unclear how an end portion would segment the wall.  The end portion would be a segment that is at the end and an end would not segment the wall or divide the wall, what does Applicant mean by this recitation?  This recitation is made further unclear as the line goes on to state that the ends segment “in a diametrical direction” and references these ends as the small diameter end and the large diameter end. How would end surfaces that are axially spaced apart along the axial extension of the pillar segment in a diametrical direction?  The diametrical direction is the same as the radial direction but the end portions are not radially spaced apart portions so how would these end portions segment the pillar in this direction?  While the cage is a cage for a tapered roller bearing and the pillar is inclined the ends are at different diametrical positions but would only define axially spaced apart segments.  Again it is not understood what Applicant is attempting to claim structurally within this portion of the claim.
Claim 4 also reference “the wall surface” which is a singular wall of the plurality first set forth but it is unclear, just like in claim 1, which of the plurality this would be referencing.
Regarding claim 6, it appears that Applicant is attempting to define diametrical direction contrary to its ordinary meaning, this would be what is causing some of the confusion in claim 1.  Based on claim 6 it would appear that applicant is acting as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “diametrical” in the claims appears to be referencing a longitudinal or length direction but the accepted and common definition relates to a diameter of a circle, in a tapered roller bearing the diameter and the diametrical direction is generally perpendicular to the longitudinal axis of the bearing and is not the same as the longitudinal direction. The term is indefinite because the specification does not clearly redefine the term and if longitudinal direction and diametrical direction are meant to be the same then it is suggested that only one term be used throughout the claims.  In addition in some cases it appears applicant is correctly using diametrically, such as in claim 1 “on a diametrically inner surface” of the pillar and thus it is further unclear what the intended meaning is.
Claim 6 also states that the “rollers are expected to” meet surfaces of the pocket.  Is the recitation “expected to” meant to be a positive or an optional recitation and what is structurally required?  If a roller is meant to contact but due to tolerances in the machining it does not would it infringe on the claim because it was intended to contact?  Would a bearing that has spaces between the ends of the rollers and the wall in a static state anticipate the claim if the intent of the spacing is to allow shifting of the roller so that at some point during operation it would contact one of the walls anticipate the claim? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, JP2016200227.
Regarding claims 1 and 3, Hayashi discloses a tapered roller bearing comprising: an outer ring (3) having an inner circumferential surface formed with an outer ring track surface (3a), an inner ring (2) having an outer circumferential surface formed with an inner ring track surface (2a), a row of tapered rollers (4) disposed rollably between the outer ring track surface and the inner ring track surface, and a retainer (5) made of a resin (see previously provided translation, page 4, last paragraph concluding on page 5) and having a plurality of pockets (6) for holding the tapered rollers of the row of tapered rollers at a predetermined interval; and the tapered roller bearing having a contact angle not smaller than 35° (top of page 3 of translation states the angle can range from 15-60, this anticipates the claimed “not smaller than 35”, the angle shown in the instant application and that in the prior art are also both disclosed as or shown as being measured with respect to the axial direction, while Hayashi doesn’t state “contact angle” the same angle is described); wherein the retainer includes: a large-diameter side having a large-diameter side ring portion (5a), a small-diameter side having a small-diameter side ring portion (5b), wherein a diameter of the small-diameter side is smaller than a diameter of the large-diameter side, and a plurality of pillar portions (5c) provided equidistantly in a circumferential direction, connecting the large-diameter side ring portion and the small-diameter side ring portion; each pocket is formed by mutually opposing wall surfaces of the mutually adjacent pair of pillar portions (see figure 2b), an inner circumferential surface of the large-diameter side ring portion (surface of 5a facing pocket), and an outer circumferential surface of the small-diameter side ring portion (surface of 5b facing pocket); and each of the walls surfaces in the pillar portion has, on a diametrically inner surface side of a small-diameter end portion, a fall-out prevention tab for preventing the tapered roller placed inside the pocket from falling onto the diametrically inner surface side (see figure 2, lowest most item 5e, 5e extends from the inner side surface of each pillar and the pillar can be considered as having two ends that extend from the center or to the right of center in figure 2, the first end being the small diameter end portion and the other the large diameter end portion, each end portion includes the fall-out prevention tab 5e which prevents the rollers from falling out and contacting the inner most surface of the pillar, the recitation “small-diameter end portion” does not limit the location of the tab to a particular distance from the small-diameter side ring portion, in other words the pillar can be viewed as having 2 ends that meet somewhere in the region of the center of the pillar, the ends do not have to be equal in length, thus 5e on the left of the figure could be considered on a small diameter end since it is located just to the left of center of the pillar along the pillars length b), wherein the wall surface has two sides that are the diametrically inner surface side, which faces inward, and a diametrically outer surface side, which faces outward (as best understood this could be the top and bottom of each pillar or at the very least the top and bottom edge of the wall surface that forms the pocket), and the wall surface is segmented by two ends in a diametrical direction that are the small-diameter end portion, which is close to the small diameter side, and a large-diameter portion, which is close to the large -diameter side (as best understood and explained above the pillar could be viewed as having two axial ends that end roughly from the center, this would be a pillar “segmented” in two portions).
Hayashi, while disclosing the fall-out prevention tab does not disclose that the tab is provided on the diametrically inner surface side of the small-diameter end portion of the pillar portion within a range of 10% through 40% [clm 1] or more specifically 10% through 20% [clm 3] of a length L of the pocket from the outer circumferential surface of the small-diameter side ring portion.
However, Hayashi further discloses that the tab can be formed at any location on the inner radial side of the retainer (last paragraph of page 3 of translation) as long as it is within the parting line x.  Thus Hayashi is further teaching that the tabs can be located anywhere along the pillar below the line labeled x, this would be inclusive of ranges of 10-40 and 10-20 percent of the length from the inner most (smallest diameter side) of the pillar.  Thus, in view of the full disclosure of Hayashi the location of the tabs can be moved but still provide the same function.  Therefore one having ordinary skill in the art at the time of filing could have located the tabs anywhere below the parting line x, including the specific ranges of 10-40 or 10-20 percent from the outer circumferential surface of the small-diameter side ring portion and still provide a retainer that would perform the same function and predictable result of holding the rollers in the retainer.  In addition these ranges of the claims can viewed as an optimum range for their location in light of the disclosure of Hayashi stating that they can be anywhere below the parting line x, it has been held that where the general conditions of a claim are disclosed in the prior art (the tabs and tabs being located anywhere below parting line x in Hayashi, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, Hayashi discloses that the wall surface has, on the diametrically inner surface side of the large-diameter end portion, another a fall-out prevention tab (5e that is to the right of figure 2) for preventing the tapered roller placed inside the pocket from falling onto the diametrically inner surface side.
Regarding claim 5, Hayashi discloses that the mutually adjacent pair of pillar portions have tapered roller guide surfaces (5d) on their outer diameter side of their opposing wall surfaces, and each of the tapered roller guide surfaces has a length in a range of 50 through 90% of the length of the pocket (see page 3 of translation, second to last paragraph).
Regarding claim 6, as best understood, Hayashi discloses that a width of the outer circumferential surface of the pocket is smaller than a width of the inner circumferential surface (the bearing is a tapered bearing, in a tapered roller bearing the pockets of the cage are conical defining a narrow end and a wide end in the circumferential direction, this can be seen in Figure 3 of Hayashi), wherein these widths are determined in the circumferential direction, the tapered roller has a short edge (small diameter end) and a long edge (large diameter end) which are arranged parallel in a longitudinal direction (of the roller), and the short edge is narrower than the long edge in a direction perpendicular to the longitudinal direction (of the roller), wherein the longitudinal direction corresponds to the diametrical direction of the retainer when the tapered roller is placed inside the pocket, and the short edge and the long edge of the tapered roller are expected to respectively meet the outer circumferential surface and the inner circumferential surface of the pocket when properly place inside the pocket (the end surfaces of the pocket define sliding surface that can and do contact the roller when it is placed in the pocket, even if they don’t always contact the roller can shift and the ends of the roller would contact the surfaces of the pocket).
Response to Arguments
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive. 
Applicant first argues that one aspect of the invention is to prevent improper insertion of the roller (addressed when explaining the invention on pages numbered 8-10 and argued on page 12).  However this argument is unpersuasive as it is directed to a perceived benefit of the invention and not a structural distinction between the claim and the prior art.  A perceived benefit does not define or limit the claimed invention to any particular structure.  The structure and disclosure of Hayashi renders the claimed invention obvious.
Applicant further states then argues that the inventor has found the range for the location of the tab to be “more effective” and that Hayashi does not disclose this range and further argues that claimed range was determined in light of the goal of preventing invert assembly of the device and thus it wouldn’t be obvious to select the range as stated in the prior rejection and the rejection above.
Again this is unpersuasive, the selection of a range for a particular benefit does not make the range inventive.  Hayashi acknowledge that the tab(s) can be anywhere along the length of the pillar, this disclosure renders obvious all possible ranges.  The question of the particular range resulting in a particular result is also not persuasive since the purpose of the fall out prevention tab is to prevent the roller from dropping out of the cage, regardless of the location of the tabs if the roller was to be positioned in reverse it would be visually different than any other roller in the cage and would have the larger diameter of the roller protruding further outward from the small diameter side and thus this would be a visual indicator that would prevent improper assembly.  However this argument of invert assembly is also not fully understood, in tapered roller bearings the pockets of the cage and the rollers both taper in the same general conical shape and have a large diameter side and a small diameter side that is smaller than the large diameter side, if the roller was being installed backwards there would be interference with the small diameter of the pocket and the large diameter of the roller which would prevent the assembly prior to any reliance on the tabs or there would be a much larger space on the opposite side between the large diameter of the pocket and the small diameter of the roller which would be another visual indicator of a problem.  The argument that the range for the location of the tab provides a benefit as it relates to preventing invert insertion of the roller is unpersuasive since based on the geometry of the roller and cage in a tapered roller bearing assembly is enough to provide the same benefit and thus the question that must be considered is that of the obviousness of the range, regardless of the perceived benefit, Hayashi’s disclosure renders obvious this range as explained above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656